               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        PINE BLUFF DIVISION

TIMBER TACKER                                                     PLAINTIFF

V.                     CASE NO. 5:19-cv-313-LPR-BD

DREW COUNTY JAIL                                                DEFENDANT


                                JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED, this 9th day of December, 2019.



                                       Lee P. Rudofsky
                                       UNITED STATES DISTRICT JUDGE
